Case 2:20-ap-01103-BB   Doc 22-2 Filed 01/27/21 Entered 01/27/21 12:32:20     Desc
                             Exhibit B Page 1 of 2


1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27                                 EXHIBIT B
28
                                           -16-
       NOTICE OF MOTION AND MOTION TO COMPEL DEFENDANT WILLIAM K. SPENCER’S INITIAL
        DISCLOSURES PURSUANT TO FED. RULE CIV. PROC., RULE 26; REQUEST FOR MONETARY
        SANCTIONS IN THE AMOUNT OF $1,365.00.00 AGAINST DEFENDANT WILLIAM K. SPENCER
           Case 2:20-ap-01103-BB              Doc 22-2 Filed 01/27/21 Entered 01/27/21 12:32:20                        Desc
                                                   Exhibit B Page 2 of 2



             Gmail                                                                  Richard Uss <richard@nussbaumapc.com>



 Gwen Nolan v. William K. Spencer
 1 message

 richard@nussbaumapc.com <richard@nussbaumapc.com>                                                     Tue, Jan 19, 2021 at 9:47 PM
 Reply-To: richard@nussbaumapc.com
 To: wksarch@gmail.com

   Good Evening Mr. Spencer,

   As you are undoubtedly aware, you are under an affirmative duty in this matter to provide the appropriate disclosures
   pursuant to Federal Rules of Civil Procedure, Rule 26, et seq. This particular requirement is not optional. To date, your
   mandatory disclosures have not yet been received.

   Despite the requirement that you provide a telephone number with every filing you submit to the Court, you have failed
   to do so and we have no means to contact you outside of email and letter writing. The traditional means of letter
   writing is axiomatically time consuming and understandably disadvantageous to both parties considering the time
   sensitivity of this matter.

   To further inform you, your failure to comply with the mandatory requirement to make all appropriate disclosures
   necessarily means that Plaintiff must now resort to judicial intervention in order to obtain your disclosures.

   As a result, if we are not informed that the appropriate disclosures have been served on our office, along with the
   necessary document production, by 10:00 a.m., tomorrow, January 20, 2021, we shall be proceeding with the filing of
   the appropriate motion to compel your compliance with Federal Rules of Civil Procedure, Rule 26 and requesting that
   the Court impose appropriate monetary sanctions against you for requiring to do so. While our previous email
   correspondence has apparently gone unheeded and unresponded to, I trust that this will not be the case here and that
   you will provide us with the information outlined by Rule 26.

   Thank you.

   Sincerely, Richard J. Uss, Esq. Attorney Nussbaum APC 27489 Agoura Road Suite 102 Agoura Hills, California 91301
   Email: Richard@nussbaumapc.com Telephone: 818-660-1919 Facsimile: 818-864-3241 CONFIDENTIALITY
   NOTICE: The contents of this email message and any attachments are intended solely for the addressee(s) and may
   contain confidential and/or privileged information and may be legally protected from disclosure. If you are not the
   intended recipient of this message or their agent, or if this message has been addressed to you in error, please
   immediately alert the sender by reply email and then delete this message and any attachments. If you are not the
   intended recipient, you are hereby notified that any use, dissemination, copying, or storage of this message or its
   attachments is strictly prohibited.




https://mail.google.com/mail/u/0?ik=9635248a5f&view=pt&search…%3A1689383514466764907&simpl=msg-f%3A1689383514466764907&mb=1   Page 1 of 1
